Citation Nr: 1645412	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial disability rating in excess of 20 percent for bilateral cataracts and retinopathy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active air service from August 1955 to August 1975.  

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and November 2008 rating decisions issued by a special processing unit of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), called the Tiger Team.  The October 2008 rating decision granted service connection for diabetes mellitus, type II, with cataracts and retinopathy and assigned an initial disability rating of 20 percent under Diagnostic Code (DC) 7913, effective from March 24, 2008.  A November 2008 rating decision denied service connection for hypertension.  Jurisdiction over the issues was then transferred to the RO in Roanoke, Virginia.  A November 2009 rating decision issued by the RO in Roanoke, Virginia, granted a separate disability rating of 20 percent for bilateral cataracts and retinopathy, effective from May 12, 2008.  A September 2012 rating decision issued by the same RO subsequently awarded an earlier effective date of March 24, 2008 for the separate 20 percent rating for bilateral cataracts and retinopathy.  

The case was previously before the Board in September 2015, at which time the Board remanded the claims for additional development.  The case has since returned to the Board.  

However, because still further development is required, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Additionally, the Board noted in its September 2015 decision that the Veteran submitted claims for service connection for heart disease, infertility, a thyroid disorder, and kidney and/or bladder disorders, all including as secondary to service-connected diabetes mellitus.  See December 2009 and June 2015 Statements Submitted on VA Forms 9.  Accordingly, the Board referred these claims to the RO for appropriate action.  Although a July 2016 Administrative Decision (on VA Form 21-0961) acknowledges that these claims are pending, no decision has, as yet, been issued, and it is not clear that any further action has been taken.  Accordingly, the Board is again referring these issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

Although the Board sincerely regrets the further delay, another remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As concerning the Veteran's claim for an increased initial rating for his bilateral cataracts and retinopathy, the Board finds that an additional examination is warranted, as the examination report completed in response to the Board's September 2015 remand is insufficient to decide the claim.  In this regard, the Board notes that the Veteran's eye disability is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date, unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  

Here, the Veteran's initial claim for service connection was received on March 24, 2008, and service connection for bilateral cataracts and retinopathy is effective as of that date, as discussed in the introduction above.  Although the Veteran did not explicitly request review under the revised criteria, the Veteran's bilateral eye condition was rated under the new (post-2008) criteria in the September 2012 rating decision.  Accordingly, the old (pre-2008) criteria govern the claim for the period from March 24, 2008 to December 9, 2008, and, for the period from December 10, 2008, forward, the Veteran's eye disability must be considered under both the old (pre-2008) and the new (post-2008) criteria, and the rating assigned must be based on whichever evaluation is more favorable to the Veteran.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As pertinent to the Veteran's claim, the old (pre-2008) criteria require that ratings for contraction of visual field in each eye are determined by computing an average concentric contraction using test results from a Goldmann perimeter chart.  See 38 C.F.R. §§ 4.76, 4.76a, 4.77, 4.84a, Diagnostic Code 6080 (2007).  Furthermore, the schedule requires that "[n]ot less than 2 recordings, and when possible, 3 will be made."  See 38 C.F.R. § 4.76 (2007).  Additionally, "[t]he charts will be made a part of the report of examination."  See id.  See also id. at Fig. 1 and Fig. 2 (providing examples of the requisite visual field charts).  Similarly, the revised (post-2008) criteria require that, "[i]n all cases, the results [of the visual field testing] must be recorded on a standard Goldmann chart . . ., and the chart must be included with the examination report."  See 38 C.F.R. §§ 4.76(a) (2016).

Here, it appears that the November 2015 VA Eye Conditions Disability Benefits Questionnaire (DBQ), performed pursuant to the Board's September 2015 remand, included the requisite Goldmann Visual Field testing.  However, the chart itself was not included in the record.  Rather, a numeric interpretation was provided.  Additionally, it appears that only one visual field test was conducted, rather than the 2 or 3 recordings required under the old (pre-2008) criteria, which criteria, as discussed, govern at least the initial appellate period and potentially the entire period on appeal.  

Accordingly, the Board finds that the record, as it stands, is insufficient to allow the Board to make a decision on this claim.  Accordingly, reexamination is warranted.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

With regard to the Veteran's claim for a higher initial rating for his diabetes mellitus, the Board notes that the claim was remanded in September 2015 for the provision of a contemporaneous medical examination "to determine the current severity of his diabetes mellitus."  See September 2015 Board Remand.  That examination was provided in December 2015.  Although the VA examiner completed the DBQ and indicated that the Veteran's condition was "[m]anaged by a restricted diet" and that the Veteran was "[p]rescribed oral hypoglycemic agent(s)," the VA examiner determined that "[t]here is insufficient information provided for this examiner to confirm the diagnosis of diabetes mellitus, as there is no documentation of multiple abnormal hgalc values, nor multiple fasting blood glucose readings or glucose tolerance test."  See December 2015 Diabetes Mellitus DBQ.  The VA examiner further stated that "[a] letter from a medical provider simply stating [the Veteran] was diagnosed with diabetes is insufficient to independently confirm the diabetes mellitus diagnosis."  

In light of the foregoing, the Board finds that the VA examiner failed to substantially comply with the Board's September 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Specifically, the Board instructed that, in conjunction with the VA diabetes examination, "[a]ll necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail."  If, as the VA examiner indicated, the Veteran's diabetes diagnosis was in question, then the VA examiner should have performed the requisite testing to confirm the diagnosis, in accordance with the Board's instruction.  Furthermore, the Board cannot rely on the VA examiner's additional findings on the DBQ when the examiner explicitly questions whether the Veteran does, in fact, have diabetes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.).

Accordingly, reexamination is warranted.  In this regard, the Board notes that the Veteran's history of diabetes is well documented in the record, including on the September 2012 QTC medical examination, and in his extensive private treatment records.  Therefore, on reexamination, the Veteran's diabetes diagnosis should be presumed, absent evidence that he has been misdiagnosed or that he does not have the condition.  If the VA examiner determines that the diagnosis of diabetes is legitimately in question, the examiner should perform any testing necessary to confirm, or disconfirm, the diagnosis. 

The Veteran's claim of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus, was also remanded in the Board's September 2015 decision, for the provision of a VA medical opinion addressing the Veteran's assertion that his hypertension was caused by in-service herbicide exposure.  The Board specifically instructed that the VA examiner "should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's hypertension had its clinical onset during service; manifested within one year after his separation from service in August 1975; or is otherwise related to any incident of service, including his exposure to herbicides."  

The requested opinion was provided in December 2015.  The VA examiner determined that it was less likely than not that the Veteran's hypertension was incurred in or caused by any in-service injury, event, or illness, to include exposure to herbicides.  In support of this opinion, the VA examiner stated that "[t]he medical record shows that the Veteran was normotensive while in service and within the 1 year after service, and never met the diagnostic criteria for hypertension during that time period."  As to any potential relationship between the Veteran's herbicide exposure and his hypertension, the VA examiner stated that "[t]here is no evidence that exposure to herbicides causes hypertension."  However, the VA examiner failed to provide any further support or explanation for this bare assertion, nor is the opinion underpinned by reference to any medical principles or treatise evidence.  The Board thus finds that the December 2015 VA opinion does not explain the examiner's conclusion or reasoning satisfactorily.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

Additionally, contrary to the examiner's assertion that "[t]here is no evidence" of a relationship between herbicide exposure and hypertension, the Board is aware that the National Academy of Sciences (NAS) has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C.A. § 1116(b) (West 2014). 

The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  77 Fed. Reg. at 47,928; 75  Fed. Reg. at 32,542.  The Secretary of VA concluded that the studies cited to by NAS were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id. 

Nevertheless, NAS's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may be related to service to warrant an opinion that includes consideration of this study.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  In this regard, as indicated in the Board's September 2015 remand, although presumptive service connection for hypertension is not available based on herbicide exposure, the claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

The Board thus finds that reevaluation of the Veteran's hypertension is warranted.  As part of this reevaluation, the VA examiner should also reconsider any potential relationship between the Veteran's hypertension and his service-connected diabetes.  See 38 C.F.R. § 3.310 (2016); Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2011).

Finally, any additional outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to reassess the nature and current level of severity of his service-connected diabetes mellitus.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner (i.e. glycated hemoglobin (A1C) testing, random plasma glucose testing, fasting plasma glucose testing, and/or oral glucose tolerance blood testing).  Additionally, the examiner should elicit from the Veteran a complete history of his diabetes symptomatology and treatment.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

In particular, the examiner should describe the Veteran's requirement for insulin, if any; his requirement for an oral hypoglycemic agent, if any; his requirement for a restricted diet, if any; and the extent regulation of activities, if any.  Additionally, the examiner should address whether the Veteran has had any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, and any other diabetic complications found to be present. 

The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

3.  Schedule the Veteran for an appropriate VA examination with a licensed optometrist or ophthalmologist to reassess the current level of severity of his service-connected bilateral cataracts and retinopathy.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examiner should elicit from the Veteran a complete history of his ophthalmologic symptomatology and treatment.  Additionally, the examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  In particular:

(a)  When examining visual acuity, the examiner should identify and discuss the disease, injury, or other pathologic process responsible for any visual impairment found.  Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.

(b)  When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  Not less than 2 recordings, and when possible, 3 will be made.  The results must be recorded on standard Goldmann charts, all of which must be included with the examination report.  The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used.  If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann III stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size.

c)  When examining muscle function, the examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less).  The examiner must chart the areas of diplopia and include the plotted chart with the examination report.  The examiner should indicate whether the Veteran's diplopia is occasional, or correctable with spectacles.

(d) The examiner must discuss whether there is any evidence of rest requirements or incapacitating episodes severe enough to require prescribed bed rest and treatment by a physician or other health care provider, or pain.  

See 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84a, Diagnostic Code 6080 (2007); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, Diagnostic Code 6080 (2016).

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Schedule the Veteran for an appropriate VA examination, if possible with a VA cardiologist, to determine the nature and etiology of his claimed hypertension.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies deemed necessary by the examiner(s) should be accomplished, and all clinical findings should be reported in detail. 

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension had its clinical onset during active service; manifested within one year after his separation from service in August 1975; or is otherwise related to any in-service disease, event, or injury, to include exposure to herbicides during his active service in the Republic of Vietnam.  

In this regard, the VA examiner must specifically consider and address the National Academy of Sciences (NAS) report, discussed in the body of the remand above, finding "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010). 

The VA examiner must also consider and address the blood pressure readings during and immediately following the Veteran's active duty service, including specifically the reading of 130/88 recorded on August 16, 1976 at the Kenner clinic, and offer an opinion as to whether those readings represent the initial stages of hypertension or are in some way related to his later development of hypertension.

Additionally, if a direct relationship to service is not found, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hypertension was either (a) caused by, or (b) aggravated by any service-connected disability, to specifically include the Veteran's service-connected diabetes mellitus. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding his history of symptoms of and treatment for hypertension, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

5.  Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6.  Finally, after completing the requested development, and any additional notification and/or development that may be warranted, readjudicate all of the remaining claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





